             Case 1:20-cv-04137-PGG Document 31
                                             30 Filed 10/09/20
                                                      10/08/20 Page 1 of 1
                                                                                     Lisa M. Gomez, Partner
                                                                                           Tel: 212.356.0235
                                                                                           Fax: 646.473.8235
                                                                                          lgomez@cwsny.com
                                                                                              www.cwsny.com


                         900 Third Avenue, Suite 2100  New York, NY 10022-4869


                                            October 8, 2020




By ECF

Honorable Paul G. Gardephe
U.S.D.C. Southern District of New York
United States Courthouse
40 Foley Square
                                                                                  October 9, 2020
New York, New York 10007-1312

                   Re:    Anderson, et al., as Trustees of the Local 966 Welfare Trust Fund v.
                          736 Willoughby Housing Development Fund Corporation
                          d/b/a Lisa Management, Inc. d/b/a Emerge Associates LLC, et al.,
                          20 Civ No. 4137 (PGG)

Dear Judge Gardephe:

           This office represents Plaintiffs in the above-referenced case. We write regarding
your Order requesting that Plaintiffs file a letter indicating whether we plan to move for default
against Defendants, 736 Willoughby Housing Development Fund Corporation and Lincoln N.
Van Buren Housing Development Fund Company, Inc.

           Plaintiffs respectfully request a one (1) week extension to make this decision and
advise the Court because we are still researching these two companies and need to confirm
whether they are still active corporations and the relationship between them and defendant
Emerge LLC to determine how to proceed.

               Thank you for Your Honor’s consideration of this matter.

                                                Respectfully submitted,

                                                /s/ Lisa M. Gomez

                                                Lisa M. Gomez

LMG/sa

cc:         Dan Morris, Esq.
            Evan Richards, Esq.


9553696.1
